Plaintiff filed action in the court below for judgment on promissory note. The defendant was granted a judgment, from which action of the court, upon complaint of error, plaintiff appeals.
Plaintiff filed his case-made in this court November 12, 1932, and on July 6, 1932, filed his brief herein, which reasonably supports his position.
He prays that the cause be reversed and remanded, with directions to grant a judgment on the petition for the amount of the note, together with interest and costs, and it appearing that he is entitled to that relief, the cause is, therefore, reversed and remanded, with directions to the trial court to enter judgment in accordance with the prayer of the petition of the plaintiff below.